COMPOSITE SOLID ELECTROLYTES FOR RECHARGEABLE ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/24/2021:
Claims 4, 8, and 10 have been amended; claim 11 has been added. No new matter has been entered.
Previous rejection under 35 USC 112(b) has been withdrawn due to amendment. Previous rejections under 35 USC 112(a) and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 10/24/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments in regards to the rejections under 35 USC 112(a), the Examiner respectfully traverses. The now amended claim 4 discloses a pre-polymer mixture comprising polymerizable compounds. While there is enablement for “polymerizable compounds”, there is no disclosure for the types of polymerizable compounds used. In the previous Action, the claim stated that they were chosen from monomers that form linear polymers, star polymers, or block copolymers but there were no examples of workability of any of these types of broadened the limitation of claim 4 to merely state “polymerizable compounds” which is not capable of overcoming the rejection in view of In re Wands under 35 USC 112(a) (see rejection below).
As for claim 10, there is still no enablement for the many different types of insulating polymeric binders used. As previously disclosed and now amended into the claim, the insulating polymeric binders chosen are cyclo-olefin polymers, poly-para-xylylenes, benzocyclobutenes, olefin addition polymers, olefin addition copolymers, ring opening metathesis polymers and reduced forms thereof, fluorocarbon addition polymers, fluoroether polymers, cyclobutyl fluoroethers, polyarylenes, polyarylene ethers, polybenzoazoles, polysiloxanes, silsequioxanes, polycarvosilanes, and combinations thereof. No specific examples of the workability of each type of binder are given with the exception of the specifications only teaching a polymeric insulating binder (no specific example).  Therefore, this factor militates against a finding of enablement being that there are now thousands of types of materials that can be used for the insulating polymeric binders as claimed in claim 10.
In regards to the typographical error made to the reference of Wang, it has since been corrected to Herle. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polymerizable compounds and insulating polymeric binders, does not reasonably provide enablement for the thousands (if not millions) of types of polymerizable compounds (Claim 4), specific insulating polymer binders (Claim 10) or crosslinked polymers (Claim 11).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, claim 4 discloses a pre-polymer mixture comprising polymerizable compounds. No specific examples of the workability of what type of polymerizable compounds are given with the exception of the specifications only teaching form 
In regards to the insulating polymeric binder of claim 10, the insulating polymeric binders chosen are cyclo-olefin polymers, poly-para-xylylenes, benzocyclobutenes, olefin addition polymers, olefin addition copolymers, ring opening metathesis polymers and reduced forms thereof, fluorocarbon addition polymers, fluoroether polymers, cyclobutyl fluoroethers, polyarylenes, polyarylene ethers, polybenzoazoles, polysiloxanes, silsequioxanes, polycarvosilanes, and combinations thereof. No specific examples of the workability of each type of binder are given with the exception of the specifications only teaching a polymeric insulating binder (no specific example).  As with claims 4 and 11, there are thousands of different combinations possible.Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of polymers and binders requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating a pre-polymer mixture using the elements for which applicants have not presented experimental data to support or using a binder to mix with ceramic particles.  Further, one of ordinary skill in the art would now know what problems might arise when taking the claimed polymer mixture to combine with the broad choice of insulating binders as claimed. 
As to factor C, the closest prior arts of record, Strand al. disclose a limited number of possible polymer and binder materials, not over a thousand different possible combinations.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides no actual examples of possible monomers that form linear polymers, star polymers, or block copolymers or insulating polymeric binders. There are also no actual examples of crosslinked polymers. This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.
Claims 5-9 are further rejected under 35 USC 112(a) for their dependence on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al. (US 2016/0204408 A1), Strand et al. (US 2015/0188187 A1) and further in view of Sun et al. (US 5,603,982).
Regarding claim 4, Herle et al. teach a method for making an energy storage device (Abstract), the method comprising: dipping an ion-conducting membrane comprising ion-conducting ceramic particles retained by an insulating polymeric binder into a pre-polymer mixture (Figs 1 and 2 and paragraph 0043 disclose a separator, element 130, comprising a dielectric layer, element 133, which comprises a ceramic material. On one or both sides of the dielectric layer, element 133, a dielectric polymer layer is formed, element 135. Paragraphs 0054, 0072, and fig. 3 disclose element 135 can be formed by dip-coating.). (Fig. 9, step 960); wherein the ion-conducting membrane has a first surface and an opposing second surface and the ion-conducting ceramic particles extend from the first surface to the opposing second surface of the ion-conducting membrane (Fig. 1 and 2 disclose the dielectric layer, element 133 having a first and second surface. Further, fig. 9, step 960 discloses applying the electrode thereto.)
However, Herle et al. do not teach wherein the pre-polymer mixture is comprising polymerizable compounds, and combinations thereof, and a Li-ion salt.
Strand et al. teach solid electrolyte (Fig. 1C, element 20) that includes a polymer/Li salt (Fig. 1C, element 22) and a ceramic material (Fig. 1C, element 28). Further, the solid electrolyte is made with a polyethylene oxide and polyethyelene glycol mix (PEO/PEG) (Paragraphs 0035 and 0056. Further, it is well known in the art that PEO/PEG mixtures are a form of crosslinkable monomers.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pre-polymer mixture of Herle with Strand in order to improve thermal stability.
However, neither Herle nor Strand teach polymerizing the pre-polymer mixture in-situ to form an ion-conducting polymer film between the ion-conducting membrane and the electrode.
Sun et al. teach polymerizing the pre-polymer mixture in-situ to form an ion-conducting polymer film between the ion-conducting membrane and the electrode (Example No. 3 discloses polymerizing a thin solid polymer electrolyte film in situ on a positive electrode. The polymerizable solution consists of a monomeric mixture mixed with a lithium salt and plasticizers being applied onto a surface of the electrode and heated for polymerization.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Herle and Strand with Sun in order to make a thin layer which will improve resistance.
Regarding claim 5, the combination of Herle, Strand, and Sun et al. teach the method of claim 4. Strand et al. teach wherein the ion conducting polymer film is pressure deformable (Example 2 discloses the film being pressed between electrodes by force.). However, Strand does not teach that it has a glass transition temperature lower than an operation temperature of the device.
Strand et al. teach the polymer used with the Li salt in the solid electrolyte is made with polyethylene oxide (PEO) and polyethylene glycol (PEG) (Paragraph 0056). It is a constant variable found throughout chemical literature that glass transition temperatures PEO and PEG are -67 and -66.15 °C respectively. Further, paragraph 0034 discloses the use of these materials for a desired film glass transition temperature. Finally, it is obvious to one of ordinary skill in the art that most electrochemical devices (battery, fuel cell, etc.) operate at much higher temperatures than the glass transition temperatures of PEO and PEG and as such, in this current case, would be much lower than the operation temperature of the device.
Regarding claim 8, the combination of Herle, Strand, and Sun et al. teach the method of claim 4. Further, Sun et al. teach wherein the Li salt is selected from lithium hexafluoroarsenate (LiAsF6,), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6) (Example No. 3), lithium tetrafluoroborate (LiBF4), lithium trifluoromethanesulfonate(LiCF3SO3), and lithium bis(trifluoromethanesulfonyl)imide (LiTFSI).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Herle and Strand with Sun in order to make a thin layer which will improve resistance.
Regarding claim 9, the combination of Herle, Strand, and Sun et al. teach the method of claim 4. Further, Herle teaches wherein the ion-conducting membrane comprises a contiguous solid structure of fused and/or sintered ion-conducting ceramic particles (Paragraph 0044).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al. (US 2016/0204408 A1), Strand et al. (US 2015/0188187 A1), Sun et al. (US 5,603,982), and further in view of Fields et al. (US 2015/0072132).
Regarding claims 6 and 7, Herle, Strand, and Sun et al. teach the method of claim 4. However, they do not teach wherein the pre-polymer mixture further comprises an inorganic filler chosen from carbon nanotubes, a POSS compound, metal oxides, and combinations thereof.
Fields et al. teach an electrode coating comprising a polymer mixture with a POSS compound (Claims 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Herle, Strand, and Sun with the POSS compound of Fields in order to improve flexibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729